In an action, inter alia, to recover damages for breach of contract, fraud in the inducement, and conversion, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (O’Brien, J.), dated July 29, 1996, as granted those branches of the defendants’ motion which were for summary judgment dismissing the first, second, fourth, fifth, sixth, seventh, and eighth causes of action asserted in the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted summary judgment dismissing the plaintiff’s first, second, fourth, fifth, sixth, seventh, and eighth causes of action, since, with respect to those claims, the defendants established entitlement to judgment as a matter of law and the plaintiff failed to proffer sufficient proof to demonstrate the existence of material issues of fact (see, Zuckerman v City of New York, 49 NY2d 557). Miller, J. P., Pizzuto, Joy and Krausman, JJ., concur.